DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s amendments to the claims dated 7/29/222 are acknowledged.  Claims 43-44, 47-52, 54, 56-60, 62-65 and 79-80 are pending and subject to prosecution.  Claims 44, 54, 56, 58, 59-60, 62, 79 and 80 are amended.

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on September 15, 2022 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

WITHDRAWN OBJECTIONS/REJECTIONS
The objection over claims 43-44, 54, 56, 58-60, 62 and 79-80 is WITHDRAWN in light of Applicant’s amendments to the claims.
The 112(b) rejection over claims 56-60 and 80 is WITHDRAWN in light of Applicant’s amendments to the claims.
The 102(b) rejection of claim 56 as anticipated by Poon is WITHDRAWN in light of Applicant’s amendments to the claims, and because Poon does not teach or practice the claimed invention.
Any objection or rejection not reiterated herein is WITHDRAWN.



RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to a WITHDRAWN objection or rejection of record are moot.  Any argument pertinent to a new or maintained rejection can be found below.

PRIORITY
The instant application, filed 06/20/2019, is a DIVISIONAL of US Non-Provisional Application No. 14/077,061, filed 11/11/2013 (abandoned), which is a CONTINUATION of PCT/US2012/036975, filed 05/08/2012, which claims priority to US Provisional Application No. 61/484,052, filed 05/09/2011.  Thus, the earliest possible priority for the instant application is 05/09/2011.

CLAIMS
Independent claim 43 is directed to a nucleic acid encoding a recombinant dimer of NM23, wherein two monomers of NM23 are linked via a linker peptide:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale




	
	The specification teaches NM23 subunits naturally form dimers, tetramers and hexamers (paragraphs [0005], [0090] of the published specification).   The specification teaches dimers of NM23 are the “active” form of the protein, where hexamers are the “inactive” form (paragraph [0006] of the published specification). The specification teaches dimers of NM23 bind to the MUC1 receptor on stem and progenitor cells, wherein the NM23 dimers are translocated from the cell surface into the nucleus, where the NM23 dimers bind to DNA targets and function as transcription factors, regulating target gene expression (paragraph [0091] of the published specification).

Independent claim 56 is directed to a method of altering expression of a target gene comprising administering a nucleic acid encoding a recombinant transcription factor, wherein the recombinant transcription factor’s ability to form multimers determines whether the target gene is expressed or repressed (showing insertions only):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 









The term “multimerization state” of a transcription factor variant is discussed as multimers of monomers of individual transcription factors/ligands, such as dimers, trimers and higher orders (paragraphs [0003]-[0008]).  The specification discloses the multimerization state includes homodimers of the same factor, or heterodimers of different factors (paragraph [0009]).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 56 remains rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Neuhold et al.  HLH Forced Dimers: Tethering MyoD to E47 Generates a Dominant Positive Myogenic Factor Insulated From Negative Regulation by Id. Cell, 1993. 74:1033-1042, of record.  This rejection is modified in response to Applicant’s amendments to the claims.
Claim 56 is directed to a method of altering expression of a targeted gene, the method comprising: 
     (i) making a nucleic acid that encodes for a transcription factor variant, wherein the activity of the transcription factor variant depends on a multimerization state of the transcription factor variant, comprising
	     engineering the multimerization state of the transcription factor variant in an active state, or
	     engineering the multimerization state of the transcription factor variant in an inactive state; and
     (ii) causing the nucleic acid that encodes the transcription factor variant to enter a targeted cell,
wherein expression of the transcription factor variant in the active state increases expression of the target gene, and
wherein expression of the transcription factor variant in the inactive state decreases expression of the target gene.

With regard to claim 56, Neuhold discloses generating a recombinant transcription factor variant, comprising a dimer of MyoD and E47, wherein a synthetic linker is used to fuse the two monomers together (Abstract; FIG 1A).  Neuhold generates the recombinant transcription factor by encoding the MyoD-linker-E47 gene on an expression vector, and transfecting the expression vector into a host cell (FIG 1B, 4; page 1036-1037).  Under high growth factor-rich conditions (which suppresses MHC expression in C3H10T1/2 cells), Neuhold shows transfection of the MyoD-linker-E47 significantly increases MHC expression (FIG 4A, solid bars).  As such, Neuhold discloses a method of altering expression of a targeted gene, the method comprising: 
     (i) making a nucleic acid that encodes for a transcription factor variant, wherein the activity of the transcription factor variant depends on a multimerization state of the transcription factor variant, comprising
	     engineering the multimerization state of the transcription factor variant in an active state, 
and
     (ii) causing the nucleic acid that encodes the transcription factor variant to enter a targeted cell,
wherein expression of the transcription factor variant in the active state increases expression of the target gene. Thus, Neuhold anticipates claim 56.

RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to the 102(b) rejection over Neuhold have been fully considered but are not persuasive.  Applicant argues that the claims as amended are sufficient to overcome the disclosure of Neuhold because Neuhold does not teach each and every step of the claimed invention.  Applicant argues that Neuhold does not teach “wherein expression of the transcription factor variant in the inactive state decreases expression of the target gene.”
The examiner notes that the claim, as amended, requires wherein the encoded transcription factor variant comprises a multimerization state that is engineered as an active state OR an inactive state, and only one nucleic acid encoding a transcription factor variant is transfected into target cells.  Thus, Neuhold’s disclosure of a MyoD-E47 dimer which activates MHC genes in cells meets the steps of the claimed invention.

Claim 56 remains rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bakiri et al.  Promoter Specificity and Biological Activity of Tethered AP-1 Dimers. Molecular and Cellular Biology, 2002. 22(13):4952-4964, of record. This rejection is modified in response to Applicant’s amendments to the claims.
With regard to claim 56, Bakiri discloses generating a recombinant transcription factor variant, comprising a dimer of c-Jun and Fra2, wherein a synthetic linker is used to fuse the two monomers together (Abstract; page 4953, FIG 1).  Bakiri generates the recombinant transcription factor by encoding the c-Jun-linker-Fra1 gene on an expression vector, and transfecting the expression vector into a host cell (Fig 1, page 4953).  Bakiri teaches the c-Jun-linker-Fra2 dimers form an active state as evidenced by the upregulation of cyclin E, cyclin A and p21 (page 4959, FIG 6B).  
As such, Bakiri discloses a method of altering expression of a targeted gene, the method comprising: 
     (i) making a nucleic acid that encodes for a transcription factor variant, wherein the activity of the transcription factor variant depends on a multimerization state of the transcription factor variant, comprising
	     engineering the multimerization state of the transcription factor variant in an active state, 
and
     (ii) causing the nucleic acid that encodes the transcription factor variant to enter a targeted cell,
wherein expression of the transcription factor variant in the active state increases expression of the target gene. Thus, Bakiri anticipates claim 56.

RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to the 102(b) rejection over Bakiri have been fully considered but are not persuasive.  Applicant argues that the claims as amended are sufficient to overcome the disclosure of Bakiri because Bakiri does not teach each and every step of the claimed invention.  Applicant argues that Bakiri does not teach “wherein expression of the transcription factor variant in the inactive state decreases expression of the target gene” (pages 8-9 of the Reply).
The examiner notes that the claim, as amended, requires wherein the encoded transcription factor variant comprises a multimerization state that is engineered as an active state OR an inactive state, and only one nucleic acid encoding a transcription factor variant is transfected into target cells.  Thus, Bakiri’s disclosure of a c-Jun-linker-Fra2 dimers which the upregulates cyclin E, cyclin A and p21 genes in cells meets the steps of the claimed invention.

Claims 56 and 58 remain rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wang et al.  Requirement of Nanog Dimerization for Stem Cell Self-Renewal and Pluripotency. PNAS, 2008. 105(17):6326-6331, of record. This rejection is modified in response to Applicant’s amendments to the claims.
With regard to claims 56 and 58, Wang discloses generating a recombinant transcription factor variant, comprising a homodimer of Nanog, wherein a synthetic linker is used to fuse the two monomers together (Abstract; page 6327-6329, FIG 4).  Wang generates the recombinant transcription factor by encoding the Nanog-linker-Nanog gene on an expression vector, and transfecting the expression vector into an embryonic stem cell (Fig 5, page 6331).  Wang discloses teaches the Nanog-linker-Nanog dimers form an active state as evidenced by the upregulation of endogenous Nanog (page 6330, FIG 5).  
As such, Wang discloses a method of altering expression of a targeted gene, the method comprising: 
     (i) making a nucleic acid that encodes for a transcription factor variant, wherein the activity of the transcription factor variant depends on a multimerization state of the transcription factor variant, comprising
	     engineering the multimerization state of the transcription factor variant in an active state, 
and
     (ii) causing the nucleic acid that encodes the transcription factor variant to enter a targeted cell,
wherein expression of the transcription factor variant in the active state increases expression of the target gene. Thus, Wang anticipates claims 56 and 58.

RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to the 102(b) rejection over Wang have been fully considered but are not persuasive.  Applicant argues that the claims as amended are sufficient to overcome the disclosure of Wang because Wang does not teach each and every step of the claimed invention.  Applicant argues that Wang does not teach “wherein expression of the transcription factor variant in the inactive state decreases expression of the target gene” (page 9 of the Reply).
The examiner notes that the claim, as amended, requires wherein the encoded transcription factor variant comprises a multimerization state that is engineered as an active state OR an inactive state, and only one nucleic acid encoding a transcription factor variant is transfected into target cells.  Thus, Wang’s disclosure of a Nanog-linker-Nanog dimer which the upregulates endogenous Nanog genes in cells meets the steps of the claimed invention.

Claims 56, and 58-60 remain rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO2009/149956 to Edenhofer, of record. This rejection is modified in response to Applicant’s amendments to the claims.
With regard to claim 56, Edenhofer discloses generating a recombinant transcription factor variant, comprising a one or more “at least one” functional transcription factors, wherein a synthetic peptide linker is used to fuse the two functional transcription factors together (Abstract; page 3, lines 24-26; page 12, lines 16-28; page 13, lines 16-22).  Edenhofer generates the recombinant transcription factor by encoding the transcription factor gene on an expression vector, and transfecting or infecting the expression vector into a host cell (page 4, lines 1-5; page 17, line 31 – page 18, line 10; page 35, lines 15-18).  Edenhofer discloses the transcription factors encoded on the fusion proteins act similarly to their native counterparts, including upregulating or down-regulating target genes (page 7, lines 16 – page 6, line 2, page 12, lines 23-27).  Edenhofer disclose Oct4 and Sox2 are preferred transcription factors, and that they form a complex to activate the expression of Fgf4, Utf1, Fbx15 and Nanog (page 3, lines 4-7; page 15, lines 33-34, FIG 2). 
As such, Edenhofer discloses a method of altering expression of a targeted gene, the method comprising: 
     (i) making a nucleic acid that encodes for a transcription factor variant, wherein the activity of the transcription factor variant depends on a multimerization state of the transcription factor variant, comprising
	     engineering the multimerization state of the transcription factor variant in an active state, OR
	     engineering the multimerization state of the transcription factor variant in an inactive state, and
     (ii) causing the nucleic acid that encodes the transcription factor variant to enter a targeted cell,
wherein expression of the transcription factor variant in the active state increases expression of the target gene, and wherein expression of the transcription factor variant in the inactive state decreases expression of the target gene. Thus, Edenhofer anticipates claims 56 and 58.

RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to the 102(b) rejection over Edenhofer have been fully considered but are not persuasive.  Applicant argues that the claims as amended are sufficient to overcome the disclosure of Wang because Edenhofer does not teach each and every step of the claimed invention.  Applicant argues that Edenhofer does not teach “wherein expression of the transcription factor variant in the inactive state decreases expression of the target gene” (page 9 of the Reply).
The examiner notes that the claim, as amended, requires wherein the encoded transcription factor variant comprises a multimerization state that is engineered as an active state OR an inactive state, and only one nucleic acid encoding a transcription factor variant is transfected into target cells.  Edenhofer discloses of multiple transcription factors encoded as fusion proteins functioning as native activators or repressor proteins separated by linkers, which upregulate or repress endogenous target genes in cells meets the steps of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 43-44, 47-52, 54, 62-65 and 79 remain rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over US Patent Application No. 2009/0075926 to Bamdad cited on Applicant’s IDS dated 6/21/2019, further in view of US Patent Application Publication No. 2002/0142964 to Nissen, of record, cited on Applicant’s IDS dated 6/21/19.
The applied reference has a common inventor with the instant application. Based upon the earlier publication date of the reference (March 19, 2009), it constitutes prior art under pre-AIA  35 U.S.C. 102(b), and cannot be overcome by any showings or Declarations. See MPEP §§ 2146 et seq.

With regard to claim 43, Bamdad discloses methods of expanding MUC1 receptor expressing cells, comprising administering ligands which bind and activate the receptor (Abstract, paragraph [0002]).  Bamdad discloses the ligands include natural ligands, such as dimeric forms of NM23:
	“Enhanced stem cell proliferation may also be accomplished by adding multimeric MUC1* ligand(s).  NM23 has been shown by the inventor to stimulate the growth of MUC1*-positive cancer cells.  It therefore follows then that the addition of NM23, particularly dimeric forms of NM23 may be used to activate the MUC1* and stimulate stem cell growth.” Paragraph [0025].

Bamdad discloses the activating ligands can be provided to cells as a nucleic acid to express the ligand, at part 4 below:
	“The MUC1 receptor may be purposefully activated by 1) inducing receptor cleavage; 2) treating cells bearing the receptor with an activating ligand which may be an agent that dimerizes the receptor… 3) transfecting cells with the MUC1 receptor or the MGFR portion thereof, and/or delivering a gene or other mechanism that allows a cell to express the MUC1 receptor and/or its activating ligands” (paragraph [0143]).

Bamdad discloses the NM23 ligand can be artificially dimerized by single chain synthesis:
	“For example, natural or unnatural ligands of the MUC1 receptor may be used to accelerate stem cell growth.  For example, NM23 is a natural ligand of MUC1* and is also useful for stimulating stem cell growth.  Since NM23 exists in several multimerization states, concentrations at which the ligand is a dimer are especially preferred.  …. Peptides derived from natural ligands may be artificially dimerized and added to growing stem cell to accelerate growth and to inhibit differentiation…The peptides may be dimerized either by single chain synthesis, chemical coupling, or via disulfide bonding to generate new MUC1* ligands and growth factors.” Paragraph [0139].

Thus, Bamdad discloses a nucleic acid sequence encoding a NM23 dimer protein construct comprising two monomers of NM23, that can be synthesized via single chain synthesis.  However, Bamdad does not disclose wherein the NM23 dimer protein construct comprises a synthesized linker peptide, as required by instant claim 43.
Nissen discloses protein complexes comprising multimers of individual proteins (single units) are generated by single chain synthesis, wherein the individual units of the protein complex are linked together via peptide linkers and expressed as a single protein (abstract, paragraphs [0022]-[0024], [0032], [0035]-[0036], [0040], [0063], and [0067]).  Nissen discloses two or more units of a protein complex are linked via synthetic peptide linker to form dimers or higher orders of multimer protein complexes as a single chain (paragraphs [0032], [0035]-[0036], [0040], [0063], and [0067]).  Nissen discloses the single chain multimer protein complex is includes cell receptor ligands and cytokines encoded on a nucleic acid and expressed in a cell (paragraphs [0037], [0062], and [0231]-[0247]).
Nissen discloses generating multimeric proteins as single chains advantageously results in the single chain peptides have reduced clearance and longer circulation time than their corresponding monomeric peptides (paragraph [0064]).
It would have been obvious to combine the disclosure of Bamdad on a nucleic acid sequence encoding a NM23 dimer protein construct comprising two monomers of NM23, that can be synthesized via single chain synthesis, further with the disclosure of Nissen on methods of single chain synthesis of multimeric proteins, wherein the monomers are linked via a synthetic peptide linker.  A skilled artisan would have been motivated to generate a NM23 dimer comprising two NM23 monomers separated by a peptide linker using single chain synthesis because 1) Bamdad expressly suggests the NM23 monomers can be artificially generated by single chain synthesis, and 2) Nissen discloses generating multimeric proteins using single chain synthesis results in improved qualities in the proteins over the monomeric forms.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as artificially dimerized forms of NM23, and methods of single chain synthesis of multimeric proteins was known in the art at the time of the invention.
With regard to claim 44, Bamdad discloses the nucleic acids can further include peptide sequences which increase cellular uptake in a cell, or including a peptide known to enter the nucleus (paragraph [0239]).
With regard to claims 47-49, Bamdad discloses the nucleic acids can be encoded on expression vectors, including plasmids, or virus vectors (paragraph [0228]-[0229]).
With regard to claims 50-52, Bamdad discloses the vectors encoding the NM23 dimers are transduced or transfected into host cells, stem or progenitor cells, which proliferate the stem or progenitor cells (paragraphs [0143], [0172]-[0173], [0228], and [0242]-[0244]). 
With regard to claims 54 and 62, Bamdad discloses the vectors encoding the NM23 dimers are transduced or transfected into stem or progenitor cells, which proliferate the stem or progenitor cells, and then the expanded cells are administered to a patient to treat a disease that may be treated by administering stem or progenitor cells (paragraphs [0090], [0143], [0162]-[0165], [0168], [0172]-[0173],  and [0238]-[0246]).
With regard to claims 63 and 64, Bamdad discloses the nucleic acids encoding the NM23 dimers can be incorporated into totipotent and pluripotent and progenitor stem cells, and totipotent cells include fertilized eggs (paragraphs [0162] and [0006]).
With regard to claim 65, Bamdad discloses the nucleic acids encoding the NM23 dimers are introduced into are autologous (paragraph [0245]).
With regard to claim 79, Bamdad discloses the NM23 dimers can be NM23-H1, and can include an S120G mutation (paragraphs [0139], and [0171]-[0172]).
Claim 80 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over US Patent Application No. 2009/0075926 to Bamdad cited on Applicant’s IDS dated 6/21/2019, and US Patent Application Publication No. 2002/0142964 to Nissen, of record, cited on Applicant’s IDS dated 6/21/19, as applied to claims 43-44, 47-52, 54, 62-65 and 79 above, and further in view of Genbank Accession No. AAO85436. NM23-H1. Earliest Publication Date 2003. 1 page.  Claim 80 encompasses an embodiment wherein the NM23 protein is encoded by SEQ ID NO:98, and further comprises an S120G or P96S Substitution.  This is a new rejection necessitated by Applicant’s amendments to the claims, wherein SEQ ID NO:98 was introduced into the claims for the first time during prosecution.
The applied reference has a common inventor with the instant application. Based upon the earlier publication date of the reference (March 19, 2009), it constitutes prior art under pre-AIA  35 U.S.C. 102(b), and cannot be overcome by any showings or Declarations. See MPEP §§ 2146.

The disclosures of Bamdad and Nissen are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.  Bamdad and Nissen combine to render obvious a nucleic acid encoding a NM23 construct comprising two monomers of NM23 linked via a synthesized linker peptide according to claim 43.  (Abstract, paragraph [0002], [0025], [0139], and [0143] of Bamdad; abstract, paragraphs [0022]-[0024], [0032], [0035]-[0036], [0040], [0063], and [0067] of Nissen).  
Bamdad further discloses the NM23 dimers can be NM23-H1, and can include an S120G mutation (paragraphs [0139], and [0171]-[0172]).
However, neither Bamdad nor Nissen disclose the specific sequence encoding NM23, encompassed by SEQ ID NO:98 of instant claim 80.
Genbank Accession No. AAO85436 discloses the amino acid sequence encoding human NM23-H1 protein.  Amino acids 26-177 of AAO85436 are 100% identical to instantly claimed SEQ ID NO:98:

    PNG
    media_image3.png
    213
    645
    media_image3.png
    Greyscale




It would have been obvious to combine the polynucleotides encoding a nucleic acid encoding a NM23 construct comprising two monomers of NM23 linked via a synthesized linker peptide, wherein the NM23 is an H1 isoform, and can comprise an S120G substitution according to Bamdad and Nissen, further with the teaching of AAO85436 on the protein sequence of human NM23-H1.  A skilled artisan would have looked to the known human NM23-H1 sequences published in the art.  MPEP2143(I)(A).  Combining prior art elements according to known methods to yield predictable results.  In the instant case, the prior art included each element claims, although not in a single reference, and the only difference between the claimed invention and the prior art is the lack of actual combination.  Further, in combination, each element performs the same function as it does separately.  Bambad and Nissen disclose a NM23 construct comprising two monomers of NM23 linked via a synthesized linker peptide, wherein the NM23 is an H1 isoform, and can comprise an S120G substitution, and the human NM23-H1 amino acid sequence was known from AAO85436.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as the peptide sequence of NM23-H1 was known in the art at the time of the invention.

RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to the 103(a) rejection over Bamdad in view of Nissen have been fully considered but are not persuasive.  Applicant argues that the arrival of the claimed invention from Bamdad in view of Nissen is only accomplished by impermissible hindsight, because there is no motivation to make the recited construct.  The Examiner is not persuaded.
 In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As recited in the rejection, a skilled artisan would have been motivated to generate a NM23 dimer comprising two NM23 monomers separated by a peptide linker using single chain synthesis because 1) Bamdad expressly suggests the NM23 monomers can be artificially dimerized by single chain synthesis, and 2) Nissen discloses generating multimeric proteins using single chain synthesis results in improved qualities in the proteins over the monomeric forms.  Thus, a skilled artisan would have been motivated to include the peptide linker because Nissen expressly suggests doing do will result in improved qualities of the fusion proteins over monomeric forms.
Applicant also argues the claimed NM23 dimer resulted in unexpected results, pointing to paragraph [00383] of the specification, which states that the fusion of NM23 monomers via a peptide linker results in more stable dimers.  Applicant argues that such results cannot be predicted from the cited art because Bamdad does not teach generating a fusion protein comprising two MN23 monomers linked via a peptide linker, but only teaches spontaneous multimerization of NM23 via expressed monomers (page 10 of the Reply).  Applicant also argues that the generation of a fusion protein comprising NM23- linker-NM23 support pluripotent cell growth without having to be refolded or purified because they are expressed as dimers rather than monomers or hexamers, and are soluble (pages 11-12 of the Reply).
Initially, it is noted that the instant claims require no specific functional results that are disclosed at paragraph [00383].  The instant claims do not require any specific functional requirement regarding solubility or folding.  Instant claim 43 is to a nucleic acid encoding the fusion peptide. It is not clear how these arguments are pertinent to the claimed invention.  Thus, the Examiner is not persuaded.
Further, with regard to Applicant’s assertion that Bamdad does not teach generating a fusion protein comprising two NM23 monomers linked via a peptide linker, but only teaches spontaneous multimerization of NM23 via expressed monomers, and an artisan following the disclosure of Bamdad by expressing NM23 monomers comprising S120G mutations results in antagonistic monomers and hexamers.  The Examiner cannot agree.
Initially, it is already of record that Bamdad does not teach generating “a fusion protein comprising two NM23 monomers linked via a peptide linker” (which is the peptide expressed from the structural requirements of independent claim 43).  The rejection over claim 43 is a 103 rejection and not a 102 anticipation rejection.  However, Bamdad is not applied alone, but in combination with Nissen, and the claimed invention becomes obvious when the references are considered together as a whole rather than each alone.  The Examiner also disagrees with Applicant’s assertion regarding the teachings of Bamdad as only disclosing expressing monomers of NM23 to spontaneously dimerize.  As recited in the rejection, Bamdad discloses generating artificial dimers by conjugating multiple single monomers: Bamdad discloses dimeric forms of NM23 act as ligands (paragraph [0025]), and Bamdad discloses monomeric ligand can be artificially dimerized by single chain synthesis:
	“For example, natural or unnatural ligands of the MUC1 receptor may be used to accelerate stem cell growth.  For example, NM23 is a natural ligand of MUC1* and is also useful for stimulating stem cell growth.  Since NM23 exists in several multimerization states, concentrations at which the ligand is a dimer are especially preferred.  …. Peptides derived from natural ligands may be artificially dimerized and added to growing stem cell to accelerate growth and to inhibit differentiation…The peptides may be dimerized either by single chain synthesis, chemical coupling, or via disulfide bonding to generate new MUC1* ligands and growth factors.” Paragraph [0139].

While Bamdad does not teach that “single chain synthesis” of an artificial NM23 dimer (which would necessarily comprise two NM23 monomers) comprises a peptide linker, the constituents of single chain synthesis and peptide linkers are provided by the teaching of Nissen.  Nissen discloses protein complexes comprising multimers of individual proteins (single units) are generated by single chain synthesis, wherein the individual units of the protein complex are linked together via peptide linkers and expressed as a single protein (abstract, paragraphs [0022]-[0024], [0032], [0035]-[0036], [0040], [0063], and [0067]).  Nissen discloses two or more units of a protein complex are linked via synthetic peptide linker to form dimers or higher orders of multimer protein complexes as a single chain (paragraphs [0032], [0035]-[0036], [0040], [0063], and [0067]).  Nissen discloses generating multimeric proteins as single chains advantageously results in the single chain peptides have reduced clearance and longer circulation time than their corresponding monomeric peptides (paragraph [0064]).
With regard to Applicant’s assertion that following the disclosure of Bamdad by expressing NM23 monomers comprising 2120G mutations results in antagonistic monomers and hexamers is not persuasive because this argument ignores Bamdad’s teaching at paragraph [0139] which teaches artificial dimerization of ligands using single chain synthesis.  Further, the argument is not persuasive because claim 43 is not directed to the method of making the fusion protein, but to a nucleic acid encoding the fusion protein.  
Applicants assert that Nissen does not disclose NM23, NM23 dimers of producing active NM23 dimers free of antagonistic monomers and hexamers, nor that generating a fusion protein using single chain synthesis would increase the biological activity of a ligand that functions as a dimer.  Applicant argues that Nissen discloses assembling singly-chain multimeric polypeptides from ligands that are naturally dimers might be of little significance without modification, citing to paragraph [0067] of Nissen.  Reply page 11.
The Examiner is not persuaded.  The fact that Nissen does not disclose NM23 or NM23 dimers does not undermine the disclosure that Nissen discloses generating multimers, including dimers, by linking two monomers via a peptide linker.  Thus, Nissen remains relevant to the rejection of record for the reasons stated above.  In addition, the Examiner disagrees with Applicant’s assertion that Nissen allegedly discloses using the single chain synthesis to generate dimers of ligands that are active as dimers “might be of little significance” without “the introduction and/or removal of at least one attachment site” at paragraph [0067] (Reply page 11).
The larger portion of Nissen at paragraph [0067] cited by Applicant is reproduced below:
	Although the present invention is primarily directed to single-chain multimeric polypeptides based on polypeptides that are biologically active in monomeric form, it is also contemplated that the principles described herein will be applicable to polypeptides of the type that exist as dimers, trimers and other multimers in vivo.  In this case, creating e.g. a single-chain dimeric polypeptide based on a polypeptide that normally exists and is active as a dimer in vivo might be of little significance in terms of the molecular weight of the polypeptide itself (with the possible exception of added weight provided by a relatively large linker sequence).  However, creating single-chain versions of such polypeptides provides the possibility to individually modify the different monomers, e.g. by adding and/or removing attachment sites for non-polypeptide moieties.  It is therefore contemplated that the principles of the present invention also can be applied to polypeptides which are biologically active in multimeric form to result in single-chain version of such polypeptides wherein the individual monomers are linked by a peptide bond or a peptide linker, and in particular wherein one or more of the monomers have an amino acid sequence that is modified, in relation to the native sequence, by introduction and/or removal of at least one attachment site for a non—polypeptide moiety. Emphasis added.

The Examiner disagrees that Nissen discloses generating dimers from monomers of ligands that are naturally active as dimers is of little significance without modification to a monomer, as suggested by Applicant.  As shown above, Nissen discloses generating the dimer using a linker “might be of little significance in terms of the molecular weight of the polypeptide itself.”  And while Nissen discloses generating dimers using polypeptides allows for modification of the individual monomers, Nissen does not dissuade from using the wild-type sequences themselves, either at paragraph [0067] or elsewhere.
With regard to Applicant’s assertion that the expression of the NM23 dimers support pluripotent cell growth without having to be refolded or purified because they are expressed as dimers rather than monomers or hexamers, and are soluble, which applicant alleges is not taught or suggested by the cited art, the examiner notes that no claims require these functions.  Further independent claim 43 is directed to the nucleic acid encoding the fusion protein.
Thus, the claims remain obvious for the reasons stated above.
Claims 56 and 58-59 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al.  Requirement of Nanog Dimerization for Stem Cell Self-Renewal and Pluripotency. PNAS, 2008. 105(17):6326-6331, of record, and further in view of US Patent Application Publication No. 2008/0233601 to Thomson, of record.  This rejection is modified in response to Applicant’s amendments to the claims.
With regard to claims 56 and 58, Wang discloses generating a recombinant transcription factor variant, comprising a homodimer of Nanog, wherein a synthetic linker is used to fuse the two monomers together (Abstract; page 6327-6329, FIG 4).  Wang generates the recombinant transcription factor by encoding the Nanog-linker-Nanog gene on an expression vector, and transfecting the expression vector into an embryonic stem cell (Fig 5, page 6331).  Wang discloses teaches the Nanog-linker-Nanog dimers form an active state as evidenced by the upregulation of endogenous Nanog (page 6330, FIG 5).  Wang discloses Nanog is an important factor in inducing pluripotency in differentiated cells, and that homodimerization of Nanog is necessary for its function in promoting stem cell pluripotency (page 6330).  
As such, Wang discloses a method of altering expression of a targeted gene, the method comprising: 
     (i) making a nucleic acid that encodes for a transcription factor variant, wherein the activity of the transcription factor variant depends on a multimerization state of the transcription factor variant, comprising
	     engineering the multimerization state of the transcription factor variant in an active state, 
and
     (ii) causing the nucleic acid that encodes the transcription factor variant to enter a targeted cell,
wherein expression of the transcription factor variant in the active state increases expression of the target gene. Thus, Wang anticipates claims 56 and 58.
However, Wang does not disclose wherein the target cell for Nanog expression is a hematopoietic precursor cell, as required in instant claim 59.
Thomson discloses 2 or more transgenes encoding “potency-determining factors” can be inserted into the genome of a cell to reprogram the cell into a pluripotent state (Abstract; paragraphs [00012]-[0016], [0032]-[0035], [0043]-[0046]).  Thomson discloses the transgenes encoding the potency-determining factor includes Nanog, Oct4, Sox2 and Lin28 in combination (paragraphs [0016], [0027], [0033], Examples 2-8). Thomson discloses including Nanog as a transgene, which Thomson discloses significantly enhanced the proliferation of target cells, and removal of Nanog reduced the number of ES colonies produces (paragraphs [0066], [0082]). Thomson discloses the cells that can be reprogrammed by expressing the potency-determining factor is not limited, and include stem cells, hematopoietic progenitor cells and bone marrow cells (paragraph [0034]).
It would have been obvious to combine the disclosures of Wang on methods of inducing expression of pluripotency in ES cells using expression of a Nanog dimer, further with the disclosure of Thomson on methods of inducing pluripotency in cells using the co-expression of Nanog and other pluripotency factors in differentiated cells.  A skilled artisan would have been motivated to express the Nanog dimer transgene of Wang when generating induced pluripotent cells of Thomson because Wang discloses Nanog is an important factor in inducing pluripotency in differentiated cells, and that homodimerization of Nanog is necessary for its function in promoting stem cell pluripotency (page 6330). A skilled artisan would have been motivated to express the Nanog dimer in hematopoietic precursor cells of Thomson because Thomson discloses pluripotency can be induced in any differentiated cell, including stem cells and hematopoietic precursor cells (paragraph [0034]).  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as encoding Nanog transgenes in differentiated cells to induce pluripotency was known in the art at the time of the invention.
RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to the 103 rejection of claims 56, 58-59 as obvious over Wang in view of Thomson have been fully considered but are not persuasive.  Applicant argues that Wang does not teach “wherein expression of the transcription factor variant in the inactive state decreases expression of the target gene” and that Thomson does not cure the deficiency of Wang (page 12 of the Reply).
The examiner notes that claim 56, as amended, requires wherein the encoded transcription factor variant comprises a multimerization state that is engineered as an active state OR an inactive state, and only one nucleic acid encoding a transcription factor variant is transfected into target cells.  Thus, Wang’s disclosure of a Nanog-linker-Nanog dimer which the upregulates endogenous Nanog genes in cells meets the steps of the claimed invention.

Claims 56 and 57-60 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al.  Requirement of Nanog Dimerization for Stem Cell Self-Renewal and Pluripotency. PNAS, 2008. 105(17):6326-6331, of record, and further in view of US Patent Application No. 2009/0191171 to Ma, of record. This rejection is modified in response to Applicant’s amendments to the claims.
With regard to claims 56 and 58, Wang discloses generating a recombinant transcription factor variant, comprising a homodimer of Nanog, wherein a synthetic linker is used to fuse the two monomers together (Abstract; page 6327-6329, FIG 4).  Wang generates the recombinant transcription factor by encoding the Nanog-linker-Nanog gene on an expression vector, and transfecting the expression vector into an embryonic stem cell (Fig 5, page 6331).  Wang discloses teaches the Nanog-linker-Nanog dimers form an active state as evidenced by the upregulation of endogenous Nanog (page 6330, FIG 5).  Wang discloses Nanog is an important factor in inducing pluripotency in differentiated cells, and that homodimerization of Nanog is necessary for its function in promoting stem cell pluripotency (page 6330).  
As such, Wang discloses a method of altering expression of a targeted gene, the method comprising: 
     (i) making a nucleic acid that encodes for a transcription factor variant, wherein the activity of the transcription factor variant depends on a multimerization state of the transcription factor variant, comprising
	     engineering the multimerization state of the transcription factor variant in an active state, 
and
     (ii) causing the nucleic acid that encodes the transcription factor variant to enter a targeted cell,
wherein expression of the transcription factor variant in the active state increases expression of the target gene. Thus, Wang anticipates claims 56 and 58.
However, Wang does not disclose wherein the transgene encoding Nanog is inserted at a location near the promoter site of the targeted gene (Nanog), as required by instant claim 57, or wherein target cell for Nanog expression is a hematopoietic progenitor cell, or a b-cell or b-cell precursor, as required in instant claims 59-60.
With regard to claim 60, Ma discloses transgenes encoding one or more pluripotency inducing genes can be inserted into the genome of a cell to reprogram the cell into a pluripotent state (Abstract; paragraphs [0008]-[0010]).  Ma discloses the transgenes encoding the reprogramming factor includes Nanog, Oct4 and/or Sox2 (paragraphs [0009], [0038]). Ma discloses the vector encoding the one or more pluripotency genes further includes a selection marker, and is integrated into the genome via targeted homologous recombination (paragraphs [0025], [0031], [0040]).  Ma discloses the single vector encoding the pluripotency genes, operably linked to a heterologous promoter, can be targeted to integrate into the endogenous locus of the pluripotent factor it encodes (paragraphs [0040], [0043]-[0044], Example 1). Ma discloses cells that can be reprogrammed by expressing the pluripotency genes are not limited, and include stem cells, hematopoietic progenitor cells and B cells (paragraph [0027]).
Ma discloses that by utilizing a single vector encoding the pluripotency genes and the selectable marker, wherein the vector is incorporated into the genome at a specific location, only a single integration event is required, and overcomes known problems associated with the integration of multiple pluripotency genes of the prior art, which require multiple rounds of selection, and unknown adverse effects from the random integration of the pluripotency genes on the recipient cells  (paragraphs [0008], [0025], [0031], [0040]).
With regard to claim 57, it would have been obvious to combine the disclosures of Wang on methods of inducing expression of pluripotency in ES cells using expression of a Nanog dimer, further with the disclosure of Ma on methods of inducing pluripotency in cells using the co-expression of Nanog and other pluripotency factors in differentiated cells, using a single integration vector targeted to the endogenous locus of the pluripotency factor.  A skilled artisan would have been motivated to express the Nanog dimer at the endogenous Nanog locus because Wang discloses any endogenous locus can be used, and suggests the pluripotency transgenes can be inserted at their endogenous locus (paragraph [0040], Example 1).  Wang discloses the Nanog dimer is capable of transactivating the endogenous nanog gene (page 6330, FIG 5), and that homodimerization of Nanog is necessary for its function in promoting stem cell pluripotency (page 6330). Further, Ma discloses that using a single vector to encode one or more pluripotency factors and a selection marker, at a known locus overcome problems associated with the random integration of multiple transgenes in methods of inducing pluripotency in differentiated cells of the prior art (paragraphs [0008], [0025], [0031], [0040]).  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as encoding pluripotency inducing transgenes at their endogenous locus in differentiated cells to induce pluripotency was known in the art at the time of the invention.
With regard to claims 59 and 60, it would have been obvious to combine the disclosures of Wang on methods of inducing expression of pluripotency in ES cells using expression of a Nanog dimer, further with the disclosure of Ma on methods of inducing pluripotency in cells using the co-expression of Nanog and other pluripotency factors in differentiated cells.  A skilled artisan would have been motivated to express the Nanog dimer transgene of Wang when generating induced pluripotent cells of Ma because Wang discloses Nanog is an important factor in inducing pluripotency in differentiated cells, and that homodimerization of Nanog is necessary for its function in promoting stem cell pluripotency (page 6330). A skilled artisan would have been motivated to express the Nanog dimer in hematopoietic precursor cells or b cells of Ma because Ma discloses pluripotency can be induced in any differentiated cell, including stem cells, hematopoietic precursor cells, and b cells (paragraph [0027]).  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as encoding Nanog transgenes in differentiated cells to induce pluripotency was known in the art at the time of the invention.

RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to the 103 rejection of claims 56 and 57-60 as obvious over Wang in view of Ma have been fully considered but are not persuasive.  Applicant argues that Wang does not teach “wherein expression of the transcription factor variant in the inactive state decreases expression of the target gene” and that Ma does not cure the deficiency of Wang (page 13 of the Reply).
The examiner notes that claim 56, as amended, requires wherein the encoded transcription factor variant comprises a multimerization state that is engineered as an active state OR an inactive state, and only one nucleic acid encoding a transcription factor variant is transfected into target cells.  Thus, Wang’s disclosure of a Nanog-linker-Nanog dimer which the upregulates endogenous Nanog genes in cells meets the steps of the claimed invention.
Conclusion
No claims are allowed.  No claims are free of the prior art.

FINAL REJECTION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633